internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-114782-99 date date legend company a plan x this is in response to a request for a private_letter_ruling dated date which was submitted by your authorized representative and later supplemented by letters dated date and date your request involves the applicability of sec_409 and sec_1042 of the internal_revenue_code to certain common_stock company a a domestic c_corporation has two classes of common_stock outstanding its class a common_stock class a stock is quoted on the over the counter bulletin board otcbb the class a stock trades only infrequently and sporadically and is non-voting except in limited circumstances company a’s other class of outstanding common_stock is the class b common_stock class b stock which is also eligible to be quoted on the otcbb class b stock is the only class of common_stock that is generally entitled to vote the dividend rights of the two classes are identical company a intends to establish plan x which will be an employee_stock_ownership_plan as described in sec_4975 of the internal_revenue_code code and which will hold company a class b stock pursuant to the application of sec_409 company a anticipates that plan x will engage in transactions described in sec_1042 based on the above facts and representations your authorized representative has requested a ruling that neither company a class a nor class b stock is considered to be readily_tradable on an established_securities_market within the meaning of sec_409 and sec_1042 sec_4975 defines an esop as a defined_contribution_plan which is a plr-114782-99 stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities and which is otherwise defined in regulations prescribed by the secretary sec_4975 defines the term qualifying_employer_security as any employer_security within the meaning of sec_409 sec_409 generally defines employer_securities as common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market where there is no readily_tradable common_stock within the meaning of sec_409 sec_409 states that the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group having a combination of voting power and dividend rights equal to or in excess of a that class of common_stock of the employer or of any other such corporation having the greatest voting power and b that class of common_stock of the employer or of any other such corporation having the greatest dividend rights sec_409 also provides that preferred_stock may be issued in certain cases sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer's holding_period with respect to the qualified_securities is at least years determined as of the time of the sale for taxable years beginning after date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a plr-114782-99 transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the service has previously ruled that until regulations are issued defining readily_tradable on an established_securities_market under sec_409 this term would be considered to have the same general meaning as publicly traded under sec_54_4975-7 of the excise_tax regulations t d date sec_54_4975-7 states that the term publicly traded refers to a security that is listed on a national securities exchange registered under section of the securities exchange act of or that is quoted on a system sponsored by a national securities association registered under sec_15a b of the securities exchange act on date the national association of securities dealers inc nasd formally commenced public operations of its automated quotations system nasdaq article xvi of nasd’s by-laws which was adopted effective date describes the system and lays down rules with respect to it schedule d of article xvi sets forth the standards for authorized securities and other standards and procedures the following discussion of schedule d refers to the version published in the nasd manual dated date schedule d states that nasdaq is operated under the direction and control of nasd which retains various powers including the power to decide what securities may be quoted on nasdaq part ii of schedule d describes the qualifications for authorized securities both domestic and foreign domestic securities must meet certain registration and or issuance requirements an eligible security will not be authorized and an authorized security shall be subject_to suspension of authorization if any one of various events occurs some of these events include in general the following as in effect during the years immediately preceding the issuance of sec_54_4975-7 of the regulations suspension from being traded over-the-counter by the securities_and_exchange_commission pursuant to sec_15 of the securities exchange act failure by the issuer promptly to disclose to the public through the press any material information which may affect the value of its securities or influence investors’ decisions failure to comply with any obligation of any person regarding filing or disclosure of information material to the issuer or the security whether the obligation arises under a federal or state statute or rule and the nasd determines that the public interest requires suspension in the case of a security not yet authorized fewer than two market makers registered one of which may be a market maker entering a stabilizing bid in the case of an authorized security fewer than one market maker registered plr-114782-99 less than big_number publicly held shares in the case of a convertible debt security eligible but not yet authorized a principal_amount outstanding of less than dollar_figure or dollar_figure in the case of an authorized convertible debt security in the case of an eligible security not yet authorized total issuer assets of less than dollar_figure or dollar_figure in the case of an authorized security in the case of an eligible security not yet authorized total issuer capital and surplus of less than dollar_figure or dollar_figure in the case of an authorized security or less than persons holding the security with special rules for rights warrants or units schedule d further states that in particular instances where the nasd deems it necessary and appropriate in order to prevent fraudulent and manipulative acts and practices to promote just and equitable principles of trade to protect investors or the public interest in fair and orderly markets or to assure adequate trading interest and the likelihood of a competitive market the nasd may suspend the authorization of a security and may make exceptions to the application of the criteria described above and set forth in schedule d or apply additional or more stringent criteria the otcbb was created by the nasd in and is a regulated quotation service that displays real-time quotes last-sale prices and volume information in over the counter otc equity securities an otc equity security generally is any equity that is not listed or traded on nasdaq or a national securities exchange the otcbb is a quotation medium for subscribing members securities brokers_and_dealers the otcbb is unlike nasdaq in that it does not among other things impose listing standards does not provide automated trade executions and does not maintain relationships with quoted issuers except in limited situations the nasd does not have rules to permit it to halt trading on the otcbb there are no minimum quantitative standards that must be met by an issuer for its securities to be quoted on the otcbb rule of the otcbb service rules describes categories of securities that are eligible for quotation on the otcbb the primary requirements for domestic equity securities are generally as follows the security is not listed on nasdaq or a registered national securities exchange in the united_states with certain exceptions and the security meets one of the following conditions the issuer of the security is required to file reports pursuant to plr-114782-99 section or d of the securities exchange act of act or the security is described in sec_12 of the act pertaining to certain investment companies and the issuer is current in its reporting obligations the security is described in sec_12 of the act pertaining to insurance_companies and the issuer is current in its reporting obligations or the issuer of the security is a bank or savings association that is not required to file certain reports in addition among the other categories eligible for quotation on the otcbb is any equity security that meets all of the following criteria the security is undergoing delisting from either the new york stock exchange inc nyse or the american stock exchange inc amex for non-compliance with maintenance-of-listing standards the security is subject_to a trading suspension imposed by the nyse or amex preceding the actual delisting and the security satisfies the conditions described in general above and set forth in rule a or or issuers are required to register a class of equity securities under sec_12 of the act and thereby become subject_to the reporting requirements of section of the act if there were at any fiscal_year end more than shareholders and more than dollar_figure million in assets issuers who meet these tests are required to register under sec_12 of the act however sec_12 of the act states that any issuer may register any class of equity security not required to be registered by filing a registration_statement pursuant to the provisions of this paragraph accordingly issuers without any revenue net_worth or profits must file certain reports under section of the act if they have voluntarily registered under sec_12 of the act at the time that sec_54_4975-7 of the regulations was being formulated the only entity that was a quotation system sponsored by a national securities association registered under sec_15a b of the securities exchange act was nasdaq as described above nasdaq had and continues to have standards that must be met before a security can be listed and maintenance standards that must be satisfied to permit a security to continue to be quoted in addition to these standards the nasd exercises broad discretionary authority over the initial and continued inclusion of securities in nasdaq we believe that sec_54_4975-7 of the regulations was written to include a quotation system because of the comprehensive standards of nasdaq and the broad powers retained by its sponsor these factors plr-114782-99 serve to protect the benefits of plan participants and also make the listed securities more marketable therefore we interpret this regulation as applying only to those quotation systems sponsored by a national securities association registered under sec_15a b of the securities exchange act which have comprehensive standards and protections since the otcbb does not offer investors comparable standards and protections a security that is quoted on the otcbb will not be considered to be publicly traded within the meaning of sec_54_4975-7 of the regulations this conclusion makes it unnecessary to determine whether the sponsorship requirement of the regulation is satisfied with respect to the otcbb accordingly with respect to your requested rulings we conclude that neither the company a class a stock nor the company a class b stock is considered to be readily_tradable on an established_securities_market within the meaning of sec_409 and sec_1042 of the code these rulings are based on the assumption that plan x will meet the requirements of sec_401 of the code and will be an esop as described in sec_4975 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james l brokaw chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt and government entities
